IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           July 16, 2008
                                     No. 07-10825
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee

v.

GRACIE WALKER

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                       for the Northern District of Texas
                             USDC No. 4:07-CR-3-7


Before HIGGINBOTHAM, STEWART, and HAYNES, Circuit Judges.
PER CURIAM:*
       Gracie Walker appeals the 290-month sentence imposed following her
guilty-plea conviction for conspiracy to distribute more than 500 grams of
methamphetamine. Walker asserts that the district court erred by determining
that she was a career offender under U.S.S.G. § 4B1.1. However, Walker does
not identify specific error regarding the application of § 4B1.1. She states only:
“Gracie Walker objected that certain convictions were too old to count, and that
other convictions should have been counted as related cases under U.S.S.G. §


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                    No. 07-10825

4A1.2(a)(2),” without citing to anything to support this contention. Accordingly,
she has not adequately briefed this issue and has abandoned any challenge to
the application of the career offender enhancement. See United States v. Le, 512
F.3d 128, 132, n.2 (5th Cir. 2007); see also Beasley v. McCotter, 798 F.2d 116, 118
(5th Cir. 1986) (finding that this court does not give attorney-prepared briefs the
benefit of liberal construction).
      The Government addresses the alleged “related cases” in its brief, noting
that the convictions were for offenses dated two months apart. Although Walker
was sentenced on the same day for these two offenses, nothing shows that the
offenses charged were for the same conduct or scheme.           Walker failed to
establish in the district court that these two offenses were related; therefore,
even if this issue were properly before this court, it would not warrant a
reversal. See United States v. Kates, 174 F.3d 580, 584 (5th Cir. 1999)(the fact
that sentences were imposed on the same day for offenses committed on separate
dates is not enough to support a finding of “related cases”).
      Walker also argues that her sentence is unreasonable and unduly harsh
because the district court failed to consider the factors set forth in 18 U.S.C.
§ 3553(a) and failed to provide an adequate explanation of its application of the
§ 3553(a) factors, as required by Gall v. United States, 128 S. Ct. 586 (2007).
Despite her nearly twenty-year history of drug-related offenses, she contends
that she should have been shown leniency because she claims her participation
in the offense was for love, not money.
      Walker has not shown that the sentence imposed by the district court was
unreasonable. Her 290-month sentence was within the applicable guidelines
range and is entitled to a presumption of reasonableness. See Gall, 128 S. Ct.
at 597; see also United States v. Alonzo, 435 F.3d 551, 554 (5th Cir. 2006).
Further, because the district court imposed a sentence within the advisory
guidelines range, a lengthy explanation of the sentence was not required. See



                                          2
                                 No. 07-10825

Rita v. United States, 127 S. Ct. 2456, 2468 (2007); United States v. Hernandez,
457 F.3d 416, 424 (5th Cir. 2006).
      The record reflects that the district court considered the evidence, which
included testimony from two witnesses and Walker’s own statement, as well as
arguments presented by Walker’s counsel. See Rita, 127 S. Ct. at 2469. The
district judge’s statements showed that he considered that evidence in deciding
not to impose an upward departure: “Well, this is a case where an upward
departure would be appropriate, but I’m not going to in this case. I am going to
sentence about the middle of the guideline range. I think that’s a reasonable
sentence that takes into account everything that the court should consider under
18 United States Code, Section 3553(a).” Walker has not demonstrated any
error, plain or otherwise, and has not rebutted the presumption of
reasonableness by showing that the court’s failure to give detailed reasons
affected her substantial rights. United States v. Price, 516 F.3d 285, 286 (5th
Cir. 2008). The judgment of the district court is AFFIRMED.




                                       3